DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (Claims 1-8) in the reply filed on 2/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101930905 “Zhou et al “ (translation provided).
With respect to Claim 1, Zhou et al  discloses a semiconductor structure (Figures 3A and 3B) comprising : a substrate (Figures 3A-3B, 300); at least two tested structures (Figure 4B, 404) )disposed on the substrate, wherein a material of the at least two tested structures comprises a conductive material (Figure 4B, 404 and corresponding text, especially bottom three paragraphs of page 4); an 
	With respect to Claim 2, Zhou et al discloses wherein the at least two tested structures comprise contact windows, metal wires, special patterns or a combination thereof. See Figure 4B and corresponding text.
	With respect to Claim 3, Zhou et al discloses the semiconductor structure is located on a scribe line. See Figures 5A and 5B, 504 and corresponding text.
	With respect to Claim 4, Zhou et al discloses the short circuit detention structure further comprises a wire (Figure 4B, 402), the wire is perpendicular to the detecting layer (Figure 4B, 406), and the wire and the detecting layer are electrically connected with each other. See Figure 4B and corresponding text.
	With respect to Claim 5, Zhou et al disclose the two tested structures are arranged in an array, and the tested structures of each column of the array are sandwiched between adjacent two of a plurality of the detecting layers. See Figures 4-5.
	
With respect to Claim 6, Zhou et al discloses the cited elements as relied upon in Claim 1. With respect to the limitations “a manufacturing method of a semiconductor structure comprising: providing a substrate; forming at least two tested structures on the substrate; forming an isolation structure between the at least two tested structures; and forming a short- circuit detention structure on the at least two tested structures, wherein a step of forming the short-circuit detection structure comprises 
	With respect to Claim 7, Zhou et al discloses wherein a method of forming the at least two tested structures comprises: forming a conductive material layer (Figure 3B, 306) on the substrate (Figure 3B, 300); and forming a plurality of openings (isolation trenches 310 in Figure 3B) in the conductive material layer, wherein the tested structures are isolated by the openings. See Figures 3A-B and corresponding text discussing figures on page 4.
	With respect to Claim 8, Zhou et al discloses wherein a method of forming the isolation structure (isolation trenches 310 in Figure 3B)  comprises filling a dielectric material (310) in the openings.  See Figures 3A-B and corresponding text discussing figures on page 4.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 106531724 to Fan et al and Wang et al (US 2014/0127835) pertain to detection structures comprising at least two tested structures and isolation regions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






AGG
March 9, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812